Mr. Justice Wolf
delivered the opinion of the court.
Eugenia Castro obtained a certificate of a possessory title in the Municipal Court of Humacao. The original petition to the municipal court set up that she had bought the property of Manuel Santiago and that the said property was worth $50, wherefore she did not present with the petition a certificate of the payment of taxes. The fiscal of the district court certified to the correctness of the proceedings and the certificate of the municipal court was issued. When such certificate was presented to the Registrar of Humacao the latter refused the record because the possessory certificate was not accompanied by a certificate to show the payment of taxes or in default thereof that appellant had not paid such taxes because the property had no taxable value.
A great part of the argument of the appellant assumes that it was shown that the property was worth less than the lowest sum for which taxes are collected. The petition does set up that the property is worth $50 and if the property were worth no more it is clear that it would not be taxable. But the mere statement in the petition was insufficient to prove the actual value of the property or that it had not been *218assessed and taxed by the Treasury. The appellant could have obtained a certificate from the Treasury to the effect that the property had not been assessed. Perhaps the Treasurer on request would also certify that the property had not been taxed because it was worth less than $100. Be that as it may, it was incumbent upon the petitioner to show that the property had no taxable value. The registrar may or may not be right in saying that the necessity for the Treasurer’s certificate is to show in whose name the property appears, but the positive requirements of the law justify the registrar’s, position and his note must be

Affirmed.

Chief Justice Hernández and Justices del Toro, Aldrey and Hutchison concurred.